Citation Nr: 0203604	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  99-06 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for a lumbar herniated 
nucleus pulposus, formerly rated as lumbar paravertebral 
myositis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty for training in the Army 
National Guard from February 1978 to June 1978, January 13, 
1989, and January 14, 1989 to January 15, 1989.  The veteran 
also served on active duty in the Army Guard Reserves from 
April 1984 to January 1992.

The present appeal comes before the Board of Veterans' 
Appeals (Board) from an October 1998 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

A hearing was held at the RO before a hearing officer on 
April 13, 1999.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran has been diagnosed with of herniated nucleus 
pulposus at L4-L5 and L5-S1 with central bilateral L5 
radiculopathies, lumbar paravertebral myositis, moderate 
limitation of motion of the lumbar spine, and neurological 
findings of absent knee and ankle jerks.  Additionally, the 
veteran takes medication for treatment of pain and seeks 
medical treatment three to five times a year.



CONCLUSION OF LAW

The criteria for a 20 percent disability rating, but no more, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.71 (a), Diagnostic 
Codes 5021, 5292, 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Board notes that there is no issue as to substantial 
completeness of the veteran's application for benefits.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C. §§ 5102, 
5103, 5107; 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  VA has advised the veteran of the pertinent laws, 
regulations, and rating schedule provisions pertinent to his 
claim.  VA has also secured all records that the veteran has 
indicated are pertinent to his claim, and VA has satisfied 
its duty with respect to such records and with receipt of 
sufficient information to proceed with further adjudication 
of his claim.  The veteran has not indicated that any other 
records that would be pertinent to his claim are available 
and should be obtained, and the veteran was afforded two 
appropriate VA examinations.  VA's duty to assist the 
claimant in this regard, accordingly, has been satisfied.

II.  Increased Rating for Lumbar Herniated Nucleus Pulpous, 
Formerly Rated as Lumbar Paravertebral Myositis

In evaluating the veteran's request for a higher disability 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2001).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

While evaluation of a service-connected disability requires 
review of the veteran's medical history, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10 (2001).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).

In the present appeal, the veteran's service-connected of 
lumbar herniated nucleus pulposus (HNP), formerly rated as 
lumbar paravertebral myositis, is currently evaluated as 20 
percent disabling.  The veteran contends that he is entitled 
to a higher disability rating.  After a review of  the 
evidence, the Board does not agree with his contentions and, 
as such, the veteran's claim must fail.

In a letter dated in April 1998, a private physician stated 
that the veteran had been under his care since April 1996 and 
listed pertinent diagnoses of herniated nucleus pulposus 
(HNP), L4 and L5, and central (bilateral) L5 radiculopathies.  
Also of record is a June 1996 Spiral CT report which 
indicates a small central disc herniation with compression of 
the dural sac at the L4-L5 disc space and a calcified large 
central HNP extending to the left paracentral area at the L5-
S1 disc space.  The Spiral CT report reveals a diagnosis of 
posterocentral HNP at L4-L5 and L5-S1, with the HNP more 
prominent and calcified at L5-S1.

The record shows that in July 1998, the veteran was afforded 
a VA examination of his spine.  The examination report 
reflects the central bilateral L5 radiculopathies diagnosis 
of the above private physician as well as the above 1996 CT 
Scan that revealed the posterocentral HNP at L4-L5 and L5-S1.  
A diagnosis of lumbar paravertebral myositis is also 
reflected in the July 1998 VA examination report.  The 
examination report reveals that the veteran's spinal range of 
motion was as follows: he had forward flexion of 70 degrees, 
backward extension of 30 degrees and right and left lateral 
flexion and rotation of 35 degrees.  The report indicates the 
lumbar spine was not painful on motion, there was no 
objective evidence of painful motion in all movements of the 
lumbar spine nor weakness of the legs, but there was 
objective evidence of moderate lumbar paravertebral muscle 
spasm and moderate tenderness to palpation of lumbar 
paravertebral muscles.  The examination report indicates 
neurological abnormalities, which include absent ankle jerks 
bilaterally and a diminished right knee jerk +1.  The 
veteran's gait cycle was normal and he had no muscle atrophy 
of the lower extremities.  The examination report shows that 
the veteran indicated that he did not have low back pain on 
the day of the examination and that the medication he takes 
for treatment gives him temporary relief of pain.  The 
examination report also reflects that he does not exhibit any 
postural abnormalities or fixed deformities.  Additionally, 
the examination report indicates that in the year preceding 
July 1998, the veteran had sought medical treatment on four 
to five occasions from a private physician and that, "There 
is no functional impairment due to back condition in work 
since he works part-time."

In April 1999, a hearing was held before a hearing officer at 
the RO.  The hearing transcript reveals that the veteran 
indicated that while he takes medication for his back 
disorder, the medication only helps him partially.  His 
representative indicated that the veteran stated he did not 
have any pain at the time of his VA examination due to the 
fact that he was under the effect of his medication.  The 
transcripts also reveals that the veteran indicated his leg 
gets numb, he has problems in his neck, back, lower back, and 
restricted movement unless he is taking medication.  His 
representative also questioned the veteran about the fact 
that when he arrived, the representative witnessed the 
veteran's wife tying the veteran's shoes.  The veteran 
indicated that his wife has to help him put on his socks and 
shoes since he can only bend to a certain point.  The veteran 
also indicated that his wife also has to dress him, "...if I 
get hurt."   The transcript also shows that his wife 
testified that when the veteran is in pain, "...he gets in a 
bad mood."  The veteran's wife also confirmed that as he 
cannot bend over, she usually aids the veteran with his socks 
and shoes.  The hearing transcript additionally reveals that, 
in regards to employment, the veteran indicated he had been 
working part-time as a postman.  But, as he stated he could 
not climb stairs constantly nor sit down or stand more than a 
certain amount of time, he has received accommodation at his 
place of place of employment and continues to work part-time.

The evidence of record indicates the veteran was afforded a 
second VA examination of his spine in May 1999.  The May 1999 
examination report reveals a diagnosis of HNP at L4-L5 and 
L5-S1 and lumbar paravertebral myositis.  The examination 
report reveals that the veteran's spinal range of motion was 
as follows: he had forward flexion of 55 degrees, backward 
extension of 35 degrees, lateral flexion of 35 degrees, and 
rotation of 30 degrees.  The report indicates the lumbar 
spine was not painful on motion nor was there objective 
evidence of painful motion in all movements of the lumbar 
spine.  Objective evidence of mild weakness of both ankles' 
dorsiflexor muscles and the extensor hallux longus with a 
muscle strength grade IV-V is reflected in the examination 
report along with no tenderness to palpation on lumbar 
paravertebral muscles or muscle spasms.  The May 1999 
examination report indicates the veteran had absent knee and 
ankle jerks bilaterally and a normal gait cycle.  Also, the 
veteran had no postural abnormalities or fixed abnormalities 
of the back.  The examination report additionally reflects 
that the veteran indicated he went to a private physician on 
three to four occasions for treatment of his lower back 
disorder in the year preceding the May 1999 examination, and 
that he had not sought treatment at any emergency rooms for 
severe low back pain, nor was he hospitalized due to severe 
low back pain.

The evidence of record reveals that the veteran is presently 
evaluated under Diagnostic Code 5293, with a current 
disability rating of 20 percent.  The criteria for the 
highest disability rating, 60 percent, under Diagnostic Code 
5293 requires pronounced symptoms of interveterbral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  A 40 percent disability rating is warranted for 
severe symptoms, with recurring attacks with intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  A 
20 percent rating, or the veteran's current disability 
rating, requires moderate symptoms with recurring attacks.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

As stated above, the medical evidence shows absent ankle 
jerks were noted in both the July 1998 and May 1999 VA 
examination reports.  The July 1998 VA examination report 
also noted a diminished right knee jerk +1 while the May 1999 
VA examination report noted absent knee jerks.  Also noted in 
the May 1999 examination report was objective evidence of 
mild weakness of both ankles' dorsiflexor muscles and the 
extensor hallux longus.  Additionally, the medical evidence 
reveals that the veteran has been diagnosed with HNP at L4-L5 
and L5-S1 with central bilateral L5 radiculopathies, lumbar 
paravertebral myositis, and, as described below, moderate 
limitation of motion of the lumbar spine.  Medical evidence 
also revealed moderate lumbar paravertebral muscle spasm and 
moderate tenderness to palpation of the lumbar paravertebral 
muscles.  Additionally, the evidence shows the veteran takes 
medication for good relief of pain.  As such, the Board finds 
evidence of persistent neurological findings of absent knee 
and ankle jerks such that Diagnostic Code 5293 is appropriate 
for evaluating the veteran's disability claim.  See 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5293 (2001).

As detailed above, Diagnostic Code 5293 also considers 
whether attacks are recurring and the amount of relief, if 
any, between attacks.  See 38 C.F.R. § 4.71(a), Diagnostic 
Code 5293 (2001).  In the instant case, the evidence of 
record revealed that the veteran sought treatment from a 
private physician on four to five occasions from a private 
physician in the year preceding his July 1998 VA examination, 
and on three to four occasions the year preceding the May 
1999 VA examination.  Additionally, he had not sought 
treatment at any emergency rooms for severe low back pain, 
nor was he hospitalized due to severe low back pain.  The 
veteran also takes medication for relief of pain.  As such, 
the Board finds that taking medication for pain relief and 
seeking medical treatment three to five times a year 
constitutes recurring attacks such that a 20 percent 
disability rating is appropriate for the veteran's lumbar HNP 
symptomatology.  See 38 C.F.R. §§ 3.102, 4.7, 4.71(a), 
Diagnostic Code 5293 (2001)

After determining that a 20 percent rating is indicated, the 
Board must now ascertain whether a rating greater than 20 
percent can be assigned.  This question must be answered in 
the negative.  While disability ratings in excess of 20 
percent are available under Diagnostic Code 5293, the medical 
evidence does not approximate recurring attacks with little 
intermittent relief for the higher 40 disability rating.  As 
discussed above, the veteran has recurring attacks, as 
evinced by his seeking medical treatment between three to 
five times a year.  As such, a higher disability rating 
cannot be assigned under Diagnostic Code 5293.  See 38 C.F.R. 
§§ 3.102, 4.7, 4.71(a) Diagnostic Code 5293 (2001).  
Additionally, other diagnostic criteria for disabilities to 
the spine allow for the assignment of higher disability 
ratings.  But the medical evidence does not reveal fractures 
or such residuals to the veteran's vertebra or ankylosis of 
his spine and as such diagnostic codes for the spine that 
allow for a disability rating in excess of 20 percent are not 
applicable in this case.  See 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5285, 5286 (2001).  

Additionally, the Board notes that the veteran was initially 
evaluated under Diagnostic Code 5021 for myositis, which is 
evaluated on limitation of motion.  38 C.F.R. § 4.71 (a) 
(2001).  Limitation of motion of the lumbar spine is 
evaluated as 10 percent for slight limitation of motion, 20 
percent for moderate limitation of motion, and 40 percent for 
severe limitation of motion.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5292 (2001).  The medical evidence revealed the veteran 
had: forward flexion of his lumbar spine of 55 degrees, which 
is moderate limitation of motion; backward extension of 35 
degree, which is normal; lateral flexion of 35 degrees, which 
is slight limitation of motion; and rotation of 30 degrees, 
which is slight limitation of motion.  As such, the highest 
disability rating the veteran would be entitled to under 
limitation of motion is his current 20 percent disability 
rating.  As the veteran is entitled to a 20 percent 
disability rating under either diagnostic code, but not both, 
the Board has evaluated the veteran under Diagnostic Code 
5293 as it is the diagnostic code that encompasses the 
veteran's entire disability picture such that it potentially 
led to a higher disability rating.  See 38 C.F.R. §§ 4.7, 
4.14 (2001); VAOPCGPREC 36-97, 63 Red. Reg. 31262 (1998).

In certain circumstances, such as when the disability rating 
is based on limitation of motion, the impact and severity of 
pain must be explicitly considered by applying the factors 
set out in 38 C.F.R. §§ 4.40, 4.45, or 4.59 (2001).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); Fenderson v. West, 
12 Vet. App. 119, 128 (1998).  In this case, the veteran's 
disability rating is not based solely on his moderate 
limitation of motion.  Instead, the veteran has been granted 
a 20 percent disability rating based upon medical findings of 
recurring attacks of his lumbar HNP with neurological 
findings of absent knee and ankle jerks.  As such, the impact 
and severity of pain associated with his back disorder has 
already been considered in evaluating the veteran's claim.  
Therefore, the Board finds that a separate rating for the 
impact and pain under 38 C.F.R. § 4.40, 4.45, or 4.59 is not 
warranted.

In sum, the Board finds that an award of an increased rating 
is not warranted, and a 20 percent disability rating should 
continue.  Accordingly, the Board concludes that the 
preponderance of the evidence weighs against the veteran's 
claim for an increased rating for his service-connected 
lumbar HNP, formerly rated as lumbar paravertebral myositis.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001).  The Board has considered 
the doctrine of reasonable doubt in the veteran's favor, but, 
as the preponderance of the evidence is against his claim, 
that doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2001).


ORDER

An increased rating for lumbar herniated nucleus pulposus, 
formerly rated as lumbar paravertebral myositis, is denied.



		
	C.P. Russell
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

